



Exhibit 10.2    


    








LIMITED WAIVER AND SECOND AMENDMENT TO FACILITY AGREEMENT




LIMITED WAIVER AND SECOND AMENDMENT TO FACILITY AGREEMENT (this “Amendment”),
dated as of February 4th, 2016, by and among ALPHATEC HOLDINGS, INC., a Delaware
corporation (“Borrower”), DEERFIELD PRIVATE DESIGN FUND II, L.P., DEERFIELD
PRIVATE DESIGN INTERNATIONAL II, L.P., and DEERFIELD SPECIAL SITUATIONS FUND,
L.P. (collectively referred to as the “Lenders” and together with the Borrower,
the “Parties”).
RECITALS:
A.    Borrower and Lenders have entered into that certain Facility Agreement
dated as of March 17, 2014 (as the same may be amended, modified, restated or
otherwise supplemented from time to time, the “Facility Agreement”).
B.    Borrower desires to enter into an amendment to the Facility Agreement to
modify certain provisions thereof.
C.    Pursuant to the First Lien Facility, the Borrower has failed to maintain a
Fixed Charge Coverage Ratio (as defined in the First Lien Facility) for each of
the months June, August, September, October, November and December 2015. The
foregoing failures have caused Events of Default (the “Subject Events of
Default”).
D.    Lenders are willing to amend the Facility Agreement and waive the Subject
Events of Defaults on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Parties agree as follows:
1.Defined Terms. Capitalized terms used herein which are defined in the Facility
Agreement or other Loan Documents, unless otherwise defined herein, shall have
the meanings ascribed to them in the Facility Agreement and the other Loan
Documents. The Recitals to this Amendment are incorporated herein in their
entirety by this reference thereto.


2.Waiver of Subject Events of Default. The Lenders hereby waive the Subject
Events of Default.


3.Amendments to Facility Agreement. Upon the satisfaction of the conditions set
forth in Section 3 of this Amendment the Facility Agreement is hereby amended as
follows:
a.The definition of “Interest Rate” in Section 1.1 of the Facility Agreement is
hereby deleted in its entirety and the following is inserted in substitution
therefor:
“Interest Rate” means 8.75% per annum prior to the Second Amendment Effective
Date and 14.75% per annum on and after the Second Amendment Effective Date.
b.Section 1.1 of the Facility Agreement is hereby amended to add the following
new defined term:
“Second Amendment Effective Date” means February 4, 2016.
c.Section 2.7 of the Facility Agreement is hereby deleted in its entirety and
the following is inserted in substitution therefor:





--------------------------------------------------------------------------------





“Section 2.7    Interest. The outstanding principal amount of the Notes shall
bear interest at the Interest Rate (calculated on the basis of the actual number
of days elapsed based on a 365-day year). Interest shall be paid quarterly in
arrears commencing on the first Business Day on the first such calendar quarter
following each Disbursement (including any Subject Disbursement) and on the
first Business Day of each calendar quarter thereafter (each, an “Interest
Payment Date”). Borrower may elect, upon notice to Lenders on or after the
Second Amendment Effective Date, to have (a) until August 30, 2016, six percent
(6%), and (b) thereafter, three percent (3%), in each case, of the interest on
the outstanding principal amount of the Notes paid in kind, added to the
outstanding principal amount of the Notes and bear interest at the Interest Rate
(“PIK Interest”). All accrued and unpaid PIK Interest shall be due and payable
upon such earlier date as all of the Obligations are due and payable hereunder
or are fully repaid.”
d.Section 2.9 of the Facility Agreement is hereby deleted in its entirety and
the following is inserted in substitution therefor:
“Section 2.9    Fee. On each Disbursement Date (including the date of a Subject
Disbursement), the Borrower shall pay to such entity as the Lenders shall direct
(on behalf of the Lenders) a fee equal to 2.50% of the principal amount of the
Disbursement made on such Disbursement Date. In addition Borrower shall pay to
such entity as the Lenders direct (on behalf of the Lenders) an amendment fee in
the amount of $600,000, which shall be fully earned on the Second Amendment
Effective Date and due and payable in installments of $200,000 each on the
third, fourth and fifth anniversaries of this Agreement; provided, that any
remaining unpaid amount of such fee shall be due and payable upon the
acceleration of the Obligations by Lenders upon an Event of Default or
prepayment in full of the Obligations by Borrower. The foregoing fees shall be
allocated among the Lenders in accordance with their respective allocations set
forth on Schedule 1 hereto (as such allocations may be amended or modified by
assignments of Loans pursuant to Section 6.5).”
e.Section 2.3(c) of the Facility Agreement is hereby deleted in its entirety and
the following is inserted in substitution therefor:
“(c)    The Borrower may prepay all or a portion of the outstanding principal
amount of the Notes at any time, provided, that any prepayment of the principal
amount of the notes in whole or in part, shall be accompanied by all accrued and
unpaid interest, fees, late charges and other amounts then due and owing under
this Agreement and any prepayment in full prior to March 31, 2018 shall further
be accompanied by all interest which would have accrued on the outstanding
principal amount of the Notes to and including March 31, 2018 as if prepaid on
such date, and if such prepayment occurs after the fourth anniversary of the
first Disbursement, Borrower shall also pay an amount equal to five percent (5%)
of the outstanding principal amount repaid.”
4.Conditions Precedent. The effectiveness of this Amendment is subject to the
following conditions precedent:
a.Amendment. The Borrower and the Lenders shall each execute and deliver this
Amendment.


b.Performance; No Default. The Borrower shall have performed and complied with
all agreements and conditions contained in the Facility Agreement and the other
Loan Documents to be performed by or complied with by the Borrower prior to the
date hereof subject to the waiver of the Subject Events of Default.


c.First Lien Facility. The lenders and agent under the First Lien Facility shall
have provided a written consent to this Amendment.


d.Legal Fees and Expenses. The Borrower shall have reimbursed Lenders for all
out-of-pocket costs, fees and expenses, including legal fees and expenses,
incurred in connection with the negotiation, drafting and closing of this
Amendment and any related Loan Documents up to the aggregate amount of $25,000.


5.Representations and Warranties. The Borrower hereby represents and warrants to
Lenders as follows:





--------------------------------------------------------------------------------





a.As of the date hereof, except as expressly modified by the waiver of the
Subject Events of Default and the amendments in Section 3 above, the
representations and warranties of Borrower contained in the Loan Documents are
(i) in the case of representations and warranties qualified by “materiality,”
“Material Adverse Effect” or similar language, true and correct in all respects
and (ii) in the case of all other representations and warranties, true and
correct in all material respects, in each case on and as of the date hereof as
if made as of the date of this Amendment, except to the extent that any such
representation or warranty relates to a specific date, in which case such
representation and warranty shall be true and correct in all respects or all
material respects, as applicable, as of such earlier date;


b.No Event of Default exists other than the Subject Events of Default; and


c.The Borrower has the requisite corporate power and authority to enter into and
to consummate the transactions contemplated by this Amendment and each of the
other Loan Documents to which it is a party and otherwise to carry out its
obligations hereunder and thereunder. The Borrower’s execution and delivery of
each of this Amendment and the other Loan Documents to which it is a party and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate action on the part of the
Borrower, and no further corporate action is required by the Borrower, its Board
of Directors or its stockholders in connection therewith other than in
connection with the Required Approvals (as defined below). Each of the Amendment
and the other Loan Documents to which it is a party has been (or upon delivery
will have been) duly executed by the Borrower and is, or when delivered in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application. The execution,
delivery and performance of this Amendment by the Borrower and the consummation
of the transactions therein contemplated will not (A) conflict with or result in
a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any Lien (other than
Permitted Liens) upon any assets of the Borrower pursuant to, any material
agreement to which the Borrower is a party or by which the Borrower is bound or
to which any of the assets of the Borrower is subject, (B) result in any
violation of or conflict with the provisions of the Organizational Documents,
(C) result in the violation of any material Applicable Laws in any material
respect or (D) result in the violation of any judgment, order, rule, regulation
or decree of any Governmental Authority. No consent, approval, authorization or
order of, or registration or filing with any Governmental Authority is required
for the execution, delivery and performance of any of the Amendment and the
other Loan Documents or for the consummation by the Borrower of the transactions
contemplated thereby except for those that have been made or obtained prior to
the date of this Agreement (the “Required Approvals”).


6.No Further Amendments; Ratification of Liability. Except as amended hereby,
the Facility Agreement and each of the other Loan Documents shall remain
unchanged and in full force and effect in accordance with their respective
terms. Borrower as a debtor, grantor, pledgor, guarantor or assignor, or in any
similar capacity in which it has granted Liens or acted as an accommodation
party or guarantor, as the case may be, hereby ratifies, confirms and reaffirms
its liabilities, its payment and performance obligations (contingent or
otherwise) and its agreements under the Facility Agreement and the other Loan
Documents, all as amended by this Amendment and the liens and security interests
granted, created and perfected thereby. The Lenders’ agreement to the terms of
this Amendment or any other amendment of the Facility Agreement or any other
Loan Document shall not be deemed to establish or create a custom or course of
dealing among Borrower and Lenders. This Amendment, together with the other Loan
Documents, contains the entire agreement among Borrower and Lenders contemplated
by this Amendment.


7.Incorporation by Reference. The provisions of Article 6 of the Facility
Agreement are incorporated herein by reference mutatis mutandis.


[Remainder of Page Intentionally Left Blank, signature page follows]













--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.
BORROWER:


ALPHATEC HOLDINGS, INC.


By:    /s/ Ebun S Garner, Esq.
Name: Ebun S. Garner, Esq
Title:    General Counsel and SVP




LENDERS:


DEERFIELD PRIVATE DESIGN FUND II, L.P.


By:    Deerfield Mgmt., L.P., its General Partner
By:    J.E. Flynn Capital, LLC, its General Partner




By:    /s/ David J. Clark
Name:    David J. Clark
Title:    Authorized Signatory




DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P.


By:    Deerfield Mgmt., L.P., its General Partner
By:    J.E. Flynn Capital, LLC, its General Partner




By:    /s/ David J. Clark
Name:    David J. Clark
Title:    Authorized Signatory




DEERFIELD SPECIAL SITUATIONS FUND, L.P.


By:    Deerfield Mgmt., L.P., its General Partner
By:    J.E. Flynn Capital, LLC, its General Partner




By:    /s/ David J. Clark
Name:    David J. Clark
Title:    Authorized Signatory



















